DETAILED ACTION

Response to Arguments
112 Section
	Examiner has withdrawn the previous 112(b) rejection rendering these arguments moot.

102 Section
 Applicant's argument found page 9 states:  
"Determining device characteristics based on device specific communications protocol is not the same as determining device characteristics based on one or more network packets generated by the device, as required by claim 1."

Examiners Answer
At issue, is whether or not Banginwar teaches the limitation of:
"determining, based on one or more network packets generated by a device associated
with a network, one or more characteristics of the device"

And more particularly, applicant's argument is specific to as to whether or not Banginwar teaches:
"determining, based on one or more network packets generated by a device associated
with a network, one or more characteristics of the device"

In Fig 1, Banginwar teaches a system whereby policy server 112 with discovery module 114 manages network devices 120A-120E via device proxies 116A-116Z whereby device proxies 116A-116Z provide a uniform interface to server 112 and module 114 and provide device specific communications to network devices 120A-120E to account for the variability across network devices 120A-120E.

Fig 2 steps 210-215 teaches the claim limitation of  "determining ….one or more characteristics of a device".  C5 line 49 specifically teaches "device characteristics"  which correspond to Fig 2 step 215 "device specific information.


As laid out by Banginwar in C2 65 -  26,  devices 120A-120E may include Cisco routers.  What do routers do?  Routers examine packets of messages, determine a destination based on the examination, and send each of the messages to the corresponding destination.  Additionally, SNMP and Telnet are terms in the art that refer to packet based protocol layers.  A simple Google search for "Telnet Packet" or "SNMP packet" provides ample evidence to what those of ordinary skill in the art understand those terms to mean.

Banginwar discloses the use of proxies to normalize communications between 112 and 120A-120E, because of the various difference in protocol see  C3 4-14 (i.e. SNMP / Telnet  vs COPs).  However, these differences are differences in higher layer protocols and do not indicate that these higher layer protocols are not packet based.  To the contrary, Fig 1 network 100 is a packet network as evidenced  by C4 66 - C5 1 wherein it is stated  "discover 114 automatically discovers the IP addresses for the devices in network 100"


The claim (claim 1), requires that the determining be based on "one or more network packets generated by a device associated with a network"
In Figures 1 and 2, Banginwar teaches that policy server 112 applies network management policies to each particular device based 120A-120E  on the information obtained by Device Discovery Module 114.  Moreover a detailed explanation is found in Banginwar C2 – C7.

Applicant admits on page 9  that 'device specific protocol' is used to obtain the 'device specific information' of Fig 2 step 215.  

Here, examiner will show that the protocol that applicant admits to amounts to one or more network messages, each message comprising one or more packets, thereby,  addressing applicant's concern that Banginwar does not disclose the claimed one or more network packets.

In the rejection, applicant cites C2 line 23 as Banginwar' s disclosure of one or more network packets.    

					
(1) C4 36-39 establishes that device discovery 114 finds devices with an IP 
address within the specified range.

In C2 line 23,  Banginwar discloses that packets may also be understood as traffic (i.e. network traffic)  received from a specific range of IP addresses.

As such, Banginwar discloses: "determining, based on one or more 
network packets generated by a device associated with a network, one or more characteristics of the device"  because

C4 36-39 establishes that devices 120A-120E communicate on an IP Network (i.e. they have assigned IP addresses) which according to C2 line 23 means that the communication on the IP Network is packet based.
				(2) In C4 66 – C5 6,  Banginwar discloses "device discovery 114 automatically 
discovers the IP addresses of the devices in the network 100"

In C2 line 23,  Banginwar discloses that packets may also be understood as traffic (i.e. network traffic)  received from a specific range of IP addresses.

As such, Banginwar discloses: "determining, based on one or more 
network packets generated by a device associated with a network, one or more characteristics of the device" because

C4 66 – C5 6 establishes that devices 120A-120E communicate on an IP Network (i.e. they have assigned IP addresses) which according to C2 line 23 means that the communication on the IP Network is packet based.



(3) In  C5 7-8,  Banginwar discloses "after obtaining an IP address for each device in the network 100…"
In C2 line 23,  Banginwar discloses that packets may also be understood as traffic (i.e. network traffic)  received from a specific range of IP addresses.

As such, Banginwar discloses: "determining, based on one or more 
network packets generated by a device associated with a network, one or more characteristics of the device" because

C5 7-8 establishes that devices 120A-120E communicate on an IP Network (i.e. they have assigned IP addresses) which according to C2 line 23 means that the communication on the IP Network is packet based.


103 Section
Applicant's 103 based arguments rely on applicant's 102 based arguments, and as such are addressed by examiner's answer found in the 102 Section.


Claim Rejections - 35 USC § 112
The previous 112(b) rejections are withdrawn in view of applicant's amended claim language and in view of the arguments relating to the 'identifying" limitations of claims 2-5

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-4, 6-9, 11-12, 14-16, 17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Banginwar( US 6611863 hereinafter Banginwar)




Note:  This note provides the reader with an idea about how Banginwar works.  Banginwar teaches an elegant, nuanced implementation for policy distribution and device identification.  The proxy objects 116A of Fig 1 are equipped with specific implementation code  for implementing the policies from the policy server for a specific group of devices that are compatible with one of the policies.  The proxy object sends a "filter' which is basically a set of criteria to Discovery object 114 and registers itself as a Discovery Listener.  When Discovery occurs, object 114 will send a callback message to one of the proxy objects based on a discovery reply message(s) from a device responding to a broadcast discover message  matching the filter.  The callback message will associate the device with the proxy so that the proxy is aware of the devices that it is now responsible to policy manage.  Then, in step 230, the policy server sends the corresponding policy to the device proxy for the proxy to implement.  The policy also corresponding to the "filter" which the device proxy registered with Discovery object 114. 



As to claim 1,   
Banginwar discloses a method comprising: 
determining, Fig 2 215 obtains
based on one or more network packets  C5 6 replies  in view of  C2 23 packets
generated by a device associated with a network, Fig 2 210 Devices in the Network
one or more characteristics of the device; 
C5 49 device characteristics
in view of C4 18-20 device specific attributes or characteristics
in further view of  Fig 2 215 device specific information 
in further view of  C5 7-10 device characteristics

identifying an access control rule 
Fig 2 235 policy 
in view of  C2 18- 33 list of rules that may be implemented by one or more policies
for the device based on the one or more characteristics of the device;  Fig 2 steps 220-230

and assigning the access control rule to at least one of the device Fig 2 steps 230-235

As to claim 3,   
Banginwar discloses   wherein the one or more characteristics of the device comprise
an indication of a device type associated with the device,   
C4 30 Type in view of C5 49 device characteristics

wherein the access control rule for the device 
Fig 2 235 policy 
in view of  C2 18- 33 list of rules that may be implemented by one or more policies

is identified C2 35 selectively distributes
from a plurality of rules 
C2 18- 33 list of rules that may be implemented by one or more policies
based on C3 62-66 some policies may be designed for  specific types of devices
the indication of the device type.  
C4 30 Type in view of C5 49 device characteristics

As to claim 4,   
Banginwar discloses   
wherein the device type 
C4 30 Type in view of C5 49 device characteristics
	in further view of  C4 61 types of devices
is identified based on C4 59 a corresponding filter
at least one of dynamic host control protocol (DHCP) information associated with the device
	C4 55-65 a specific IP address range 
	in view of  applicant specification [0041] DHCP information such as an IP address  

As to claim 6,   
Banginwar discloses   
receiving at least on of the one or more network packet from the device;  
C2 22-25 packets received
selecting the access control rule assigned to the at least one of the device; 
 C7 5-28 policy distribution in view of  C2 34-36 selective distribution
in view of  Fig 2 230 -  235
and applying the access control rule to the network packet from the device.  
C2 22-25 packets received will be blocked


As to claim 7,   
Banginwar discloses   
sending, to one or more additional devices associated with the network, updated access control information 
	C3 12-14  certain devices 120 (see 120A, 120B, and 120C) may be able to received 
    policies
			in view of C3 21-26 distribute the policy to one or more devices 120 within network 100

comprising
a first indication of the access control rule C3 21-26 distribute the policy
assigned to the at least one of the device 
C3 21-26 distribute the policy to one or more devices 120

and a second indication of the one or more characteristics of the device.  
C3 21-26 distribute the policy to one or more devices 120 using native or 
  device-specific protocols
	in view of  C4 22-27 device-specific communication protocols


As to claim 8,   
Banginwar discloses   
wherein the access control rule Fig 2 235 policy 
comprises  a bandwidth limit, a traffic shaping rule,  
C2 22-25 packets received will be blocked when received between 9am and 5pm


Claim 9 is rejected on the basis previously provided in the rejection of claim 1. 
Claim 11 is rejected on the basis previously provided in the rejection of claim 3. 
Claim 12 is rejected on the basis previously provided in the rejection of claim 4. 
Claim 14 is rejected on the basis previously provided in the rejection of claim 6. 
Claim 15 is rejected on the basis previously provided in the rejection of claim 7. 
Claim 16 is rejected on the basis previously provided in the rejection of claim 8. 

Claim 17 is rejected on the basis previously provided in the rejection of claim 1. 
Claim 19 is rejected on the basis previously provided in the rejection of claim 4. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  2, 10, and 18  are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Banginwar in view of Sugar et al ( US 2012/0120834 hereinafter Sugar) .

As to claim 2, Banginwar teaches all the subject matter pointed out in the above 102  rejection of parent claim 1.

As to claim 2,   
Banginwar discloses wherein the one or more characteristics of the device comprise
an indication  of a manufacturer of the device, C5 50 device manufacture
wherein the manufacturer of the device C5 50 device manufacture
[[is identified based on ]]
a media access control (MAC) address C5 52-52 MAC address
associated with the device C5 52-52 MAC address for the device

	Banginwar does not disclose
an indication  of a manufacturer of the device,  wherein the manufacturer of the device  
is identified based on a media access control (MAC) address  associated with the device  


	Sugar teaches
the manufacturer of the device  is identified based on a media access control (MAC) address  associated with the device  
	[0051] the Vendor ID portion of the Client's MAC address to determine the Client 
manufacturer's identity

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Banginwar and Sugar as elements known in the prior art combined to yield predictable results.  For example, Banginwar teaches using protocol analysis of exchanged messages to determine the Manufacture as well as the MAC address of various nodes.  Sugar teaches that the Manufacture of a device may be determined from the MAC address of the device thereby providing Banginwar an option to incorporate the method taught by Sugar to arrive at the claimed invention.


Claim 10 is rejected on the basis previously provided in the rejection of claim 2. 
Claim 18 is rejected on the basis previously provided in the rejection of claim 2. 
Claims  5, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Banginwar in view of Gustafson et al ( US 2008/0244741hereinafter Gustafson) .

As to claim 5, Banginwar teaches all the subject matter pointed out in the above 102  rejection of parent claim 3.
As to claim 5,   
Banginwar discloses   wherein the indication of the device type comprises
an indication of at least one of a type of operating system 
	C3 55-67 devices from a specific manufacturer, device having a specific model
			One of ordinary skill in the art would consider manufacture + model to 
provide at least an indication of operating system


Banginwar does not disclose
the access control rule being identified based on the at least one of the type of operating system, the type of mobile device, or the type of wireless device


	Gustafson teaches
the access control rule [0049] policy
being identified [0049] usage policy based on an operating system
based on the type of operating system
	[0049] the operating system used by the network device is determined by analyzing the 
packet transmitted on the network

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Banginwar and Gustafson as elements known in the prior art combined to yield predictable results.  For example, Banginwar, applies one of several policies to each of a plurality of network devices by looking at various device characteristics including MAC address, IP address, Manufacturer, etc.  One of ordinary skill in the art would understand that these  characteristics may be combined to provide an indication of an operating system as suggested by Banginwar in C3 57 (e.g. Intel or Cisco);  however, Banginwar is silent on actually determining a policy based on the determine operating system.  Gustafson cures Banginwar' s deficiency via  [0049] Gustafson discloses that the operating system used by the network device is determined by analyzing the packet transmitted on the network  and usage policy based on an operating system to thereby arrive at the claimed invention.

Claim 13 is rejected on the basis previously provided in the rejection of claim 5. 
Claim 20 is rejected on the basis previously provided in the rejection of claim 5. 


Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cordelia Zecher can be reached on 571 272 7771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2499